Case 3:18-cv-11026-MAS-DEA Document 489 Filed 07/21/21 Page 1 of 1 PageID: 13894




                                                                             WRITER’S DIRECT DIAL: (609) 734-6358
                                           July 21, 2021
VIA ECF
The Honorable Michael A. Shipp, U.S.D.J.
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       RE:     Amgen, Inc. v. Sandoz Inc., et al.
               Civil Action No. 18-11026 (MAS)(DEA) (consolidated)

Dear Judge Shipp:

        We represent Defendant Sandoz Inc. in the above referenced matter. On behalf of Defendants,
please accept this letter in response to the July 20, 2021 letter of Amgen, Inc. (“Amgen”) proposing an
unfair order of closing presentations in which it gets to address the Court both first and last (D.E. 488).

        Defendants propose that the Court hear closing arguments in the traditional matter: the Plaintiff
presents its closing with respect to the patent in suit, after which the Defendants present theirs, with no
rebuttal by either party on any issue. This approach is consistent with the manner in which this Court
has previously conducted patent infringement trials. In the Sanofi-Aventis U.S. LLC v. Fresenius Kabi
USA matter, 14-cv-7869, the Court heard oral argument on a patent-by-patent basis, first hearing closing
arguments from Plaintiff’s counsel, followed by closing arguments by Defendants’ counsel. These are
reflected in the Clerk’s minute entry for the closing arguments (D.E. 284) and the transcript (D.E. 297).

         Amgen’s attempt to use the order of trial presentations as a basis for closing presentations is
without merit. The order of trial presentations in this case was itself a compromise, borne of a number of
issues not pertinent to closings, and one which deviated from the legally correct order of presentation in
trials such as this. In a trial of patent validity, the defendant bears the burden of proof, which entitles the
defendant to present first and last with regard to that issue. Novartis Pharms Corp. v. Teva Pharms.
USA, Inc., Civil Action No. 05-CV-1887 (DMC), 2009 WL 3334850 at *2 (D.N.J. Oct. 14, 2009).
While this is Defendants’ preference for the closing argument, Defendants are not asking the Court to
adopt it for closings. Instead, Defendants have proposed a fair compromise that allows each side to
close once, unlike Plaintiff’s proposal which will allow it to close twice, while Defendants only get one
chance.

       We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       /s/Eric I. Abraham
                                                       ERIC I. ABRAHAM
cc:    Counsel of Record via ECF
